IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                     NOS. WR-85,898-01 & -02 & -03 & -04 & -05 & -06


                       EX PARTE VAN DRALAN DIXSON, Applicant


              ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
        CAUSE NOS. W13-00611-M(A) & W13-60099-M(A) & W13-60100-M(A) &
              W13-60101-M(A) & W13-60766-M(A) & W13-60767-M(A)
            IN THE 194TH DISTRICT COURT FROM DALLAS COUNTY


       Per curiam. A LCALA, J., filed a concurring opinion.


                                            ORDER

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of three counts

of aggravated sexual assault with a deadly weapon, one count of aggravated sexual assault of a child

with a deadly weapon, and two counts of aggravated robbery with a deadly weapon and sentenced

to life imprisonment. He did not appeal his convictions.

       Applicant contends, among other things, that his pleas were involuntary, and that counsel
                                                                                                      2

rendered ineffective assistance by failing to investigate Applicant’s mental health issues and failing

to request a competency evaluation.

       Applicant has alleged facts that, if true, might entitle him to relief. Strickland v. Washington,

466 U.S. 668 (1984); Ex parte Patterson, 993 S.W.2d 114, 115 (Tex. Crim. App. 1999). In these

circumstances, additional facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294

(Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact. The trial court

shall order counsel to respond to Applicant’s claim of ineffective assistance of counsel. The trial

court may use any means set out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d).

       If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

       The trial court shall make findings of fact and conclusions of law as to whether Applicant’s

pleas were involuntary. The trial court shall also make findings of fact and conclusions of law as

to whether counsel failed to expand his investigation into Applicant’s mental illness and failed to

file any motions regarding Applicant’s competency or request a competency evaluation. The trial

court shall make findings of fact and conclusions of law as to whether the performance of

Applicant’s trial counsel was deficient and, if so, whether counsel’s deficient performance prejudiced

Applicant. The trial court shall also make any other findings of fact and conclusions of law that it

deems relevant and appropriate to the disposition of Applicant’s claim for habeas corpus relief.

       These applications will be held in abeyance until the trial court has resolved the fact issues.

The issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or
                                                                                                  3

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must

be requested by the trial court and shall be obtained from this Court.


Filed: November 9, 2016
Do not publish